      Case 4:21-cv-00387 Document 19 Filed on 03/11/21 in TXSD Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

THE SATANIC TEMPLE, INC. and ANN DOE                          CASE NO. 4:21-CV-00387

                              PLAINTIFFS,

        V.
                                                             JUDGE CHARLES ESKRIDGE
TEXAS DEPARTMENT OF STATE HEALTH
SERVICES, and

JOHN WILLIAM HELLERSTEDT, MD, in his
official capacity as Executive Commissioner of
the DEPARTMENT OF STATE HEALTH
SERVICES.
                               DEFENDANTS.


                                      CERTIFICATE OF SERVICE

    COMES NOW Plaintiff The Satanic Temple (“TST”), by and through counsel Matthew A. Kezhaya

(AR # 2014161, pro hac vice granted) of Kezhaya Law PLC, and Brad Ryynanen (TX # 24082520), of

the Ryynanen Law Office PLLC with this Certificate of Service. Pursuant to the Court’s Procedures,

Section 1.e, and the Court’s Order for Conference and Disclosure of Interested Parties (Dkt. 13),

Paragraph 2, the undersigned Plaintiffs’ counsel certifies that a copy of the Court’s Order for

Conference and Disclosure of Interested Parties (Dkt. 13), and a copy of the Court’s procedures were

served on counsel for Defendants, the Texas Department of State Health Services and John William

Hellerstedt, MD, in his official capacity as Executive Commissioner of the Department of State Health

Services. This service was effectuated before Defendants’ counsel entered an appearance via email on

March 4, 2021 with the agreement of Defendants’ counsel.




Certificate of Service                                                                   Page 1 of 2
      Case 4:21-cv-00387 Document 19 Filed on 03/11/21 in TXSD Page 2 of 2




        Respectfully submitted,      Date: March 11, 2021

                                     By:   __/s/ Matthew A. Kezhaya___
                                           Attorney-in-charge (admitted pro hac vice)
                                           Matthew A. Kezhaya, ABA # 2014161
                                           Kezhaya Law PLC
                                           1202 NE McClain Road
                                           Bentonville, AR 72712
                                           P: 479-431-6112
                                           Email: matt@kezhaya.law

                                           ___/s/ Brad Ryynanen___
                                           Brad Ryynanen
                                           Texas Bar No. 24082520
                                           The Ryynanen Law Office, PLLC
                                           515 Centre Street, # 4471
                                           Dallas, TX 75208
                                           P: 214-972-8640
                                           Email: brad@bdrlegal.com




Certificate of Service                                                         Page 2 of 2
